UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7510



LYNWOOD ALLEN BAKER,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF REHABILITATIVE SER-
VICES; DIRECTOR OF VIRGINIA DEPARTMENT OF
CORRECTIONS; JIMMY WEBSTER, Hospital Admin-
istrator, Greensville Correctional Center;
JOHN MARSHALL, M.D., Chief Medical Physician,
Greensville Correctional Center; ELLIS B.
WRIGHT, Warden, Greensville Correctional
Center; MICHAEL A. TIDWELL, Deputy Warden of
Unit B; DR. RAMSEY, Physician, Greensville
Medical Center; COMMONWEALTH OF VIRGINIA BOARD
OF CORRECTIONS; COMMONWEALTH OF VIRGINIA,
DEPARTMENT OF SOCIAL SERVICES; COMMONWEALTH OF
VIRGINIA DEPARTMENT OF PUBLIC SAFETY; GREENS-
VILLE MEMORIAL HOSPITAL, Contracted Medical
Firm; L. LESTER, Powhatan Correctional Center;
DIRECTOR, Medical Services, Powhatan Correc-
tional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-94-633-2)


Submitted:   March 12, 1998                 Decided:   March 23, 1998
Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lynwood Allen Baker, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order dismissing two

defendants without prejudice in Appellant's 42 U.S.C. § 1983 (1994)

action. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-
tory and collateral orders. See 28 U.S.C. § 1292 (1994); Fed. R.
Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). Because the case is still pending against the remaining

defendants in district court, the order here appealed is neither a

final order nor an appealable interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                3